United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION HOSPITAL,
Perry Point, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1543
Issued: November 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ hearing representative’s decision dated February 23, 2007, which
affirmed a July 26, 2006 Office decision terminating her compensation benefits. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; and (2) whether appellant has established continuing disability after
August 5, 2006, causally related to the accepted employment injury.
FACTUAL HISTORY
On August 14, 1981 appellant, a 37-year-old nursing assistant, injured her left wrist and
left arm while lifting a patient in bed. She filed a claim for benefits, which the Office accepted
for fracture of the left carpal scaphoid. The Office commenced payment for temporary total

disability compensation. Appellant’s claim was accepted for the additional conditions of
de Quervain’s syndrome, secondary left shoulder/hand syndrome and reflex sympathetic
dystrophy (RSD), left upper extremity.
In a report dated August 13, 2004, Dr. Vincent M. Osteria, a Board-certified orthopedic
surgeon and appellant’s treating physician, stated that appellant had been totally disabled for the
past several years he had been treating her and remained totally disabled. He stated that
appellant had cervical strain, brachial plexus and cervical degenerative disc disease, all of which
were medically connected to and caused by her work injury. Dr. Osteria stated that appellant
virtually had no use of the left upper extremity and was unable to do repetitive tasks with the left
upper extremity such as pushing, pulling, driving and climbing. He continued to submit periodic
reports updating appellant’s condition.
In order to determine appellant’s current condition and to ascertain whether she still
suffered residuals from her accepted condition, the Office referred her for a second opinion
examination with Dr. Kevin F. Hanley, Board-certified in orthopedic surgery.
In a report dated March 25, 2003, Dr. Hanley, after reviewing the medical history and
statement of accepted facts, stated that on examination of the upper extremity appellant had no
signs of any RSD. He stated:
“At this point in time, it is my belief that absolutely nothing is going on with
[appellant] that has anything to do with the fact that she broke her navicular bone
24 years ago. She did develop a pain syndrome afterward, but that is gone.
“There is no reason to believe that [appellant] currently has an ongoing chronic
pain syndrome in the upper extremity. One would have to conclude that, at the
present time, she does not have any injury-related factors of disability directly
related to work activities either as a direct cause, aggravation, precipitation or
acceleration.
“[Appellant] has a nonindustrial and preexisting disability in the sense that she
has widespread and medical problems as outlined in the statement of accepted
facts. She also has degenerative disease of the cervical spine which has no
relationship whatsoever to her work exposure. As a consequence of these
findings, [appellant] has no restrictions to return to work activities as a nursing
assistant, though it appears that this long ago was decided as she was rehabilitated
into other types of jobs. However, again, other than restrictions that were placed
upon her for her age and other medical problems, she does not have any that
directly relate to the upper extremity or residuals of her wrist fracture. The other
accepted conditions, in my mind, are not active at the present time.”
In a report dated March 5, 2006, Dr. Osteria reiterated his diagnosis of persistent neck
and left upper extremity pain and parasthesias with weakness. He expressed his disagreement
with Dr. Hanley’s opinion, noting that appellant had developed conditions which were not
related to her work injury but did impact her ability to work. Dr. Osteria stated that, although
Dr. Hanley did not address the possibility of brachial plexus injury this diagnosis has been

2

“entertained” since the late 1990’s. He advised that brachial plexus had been demonstrated on
electromyelogram since 1999 and asserted that although her RSD had subsided she did have
some vascular sequela stemming from RSD, which might also be related to the mesogenic
thoracic outlet.
The Office found that there was a conflict in the medical evidence between appellant’s
treating physician, Dr. Osteria, who opined that appellant remained totally disabled from her
previous job as a nursing assistant, and Dr. Hanley, the second opinion physician, who opined
that appellant’s accepted conditions had resolved and that appellant was able to perform her dateof-injury job without restrictions. The Office referred the case to a referee medical specialist,
Dr. Gary W. Pushkin, a Board-certified orthopedic surgeon. In a report dated March 30, 2006,
Dr. Pushkin reviewed the medical history and statement of accepted facts and stated findings on
examination. He advised that appellant had a healed scaphoid fracture and resolved
de Quervain’s tenosynovitis of the left wrist, post left ulnar neuropathy, post pronator syndrome,
with a history of RSD and thoracic outlet syndrome. Dr. Pushkin stated:
“[Appellant] sustained a fracture to her hand back in 1981 which was treated and
healed. She subsequently developed several other problems including ulnar
neuropathy and RSD. Based on the electrodiagnostic studies [appellant] had in
1990, she had recovered from all of these problems.
“The studies [appellant] had in 1999 certainly are suggestive of thoracic outlet
syndrome and may merit further work-up; however, I cannot relate these
problems to the wrist fracture and subsequent problems she sustained in the years
after that to her initial injury. I feel that she reached maximum medical
improvement for her initial injuries a number of years ago. It concerns me that
we have a woman who is on so many medications just related to this injury. Even
with the thoracic outlet syndrome, I see no reason why [appellant] cannot be
working so long as she is not working overhead. I think any further evaluation
and/or treatment for the thoracic outlet syndrome would be unrelated to the
injuries accepted in her statement of facts. [Appellant] also has a number of
nonrelated medical problems. I do not feel that any of her persistent problems are
a residual of her original injury.”
In a supplemental report dated April 27, 2006, Dr. Pushkin stated that appellant
demonstrated no evidence of neuropathy, radiculopathy, thoracic outlet syndrome or residual
RSD. He noted that electrical studies in 1999 were suggestive of a neuropathy; however, he
stated that this was something that would have developed in the intervening decade and was not
related to her scaphoid fracture and RSD of 1981. Dr. Pushkin asserted that “It is my opinion
[appellant] has recovered from the injury and subsequent sequelae of her 1981 injury and that her
current problems are unrelated to that injury.”
In a notice of proposed termination dated May 8, 2006, the Office, based on
Dr. Pushkin’s opinion, found that the weight of the medical evidence demonstrated that appellant
was no longer disabled due to her August 14, 1981 employment injury. The Office found that
Dr. Pushkin’s opinion was that of an impartial medical examiner sufficient to resolve the conflict
in the medical evidence and constituted the weight of the medical evidence. The Office allowed

3

appellant 30 days to submit additional evidence or legal argument in opposition to the proposed
termination.
In a report dated June 5, 2006, Dr. Osteria expressed his opposition to the proposed
termination. He stated:
“As far as I am concerned, [appellant’s] complaints and symptomatology in the
80’s were consistent with thoracic outlet syndrome but were obscured by the fact
that she had both RSD and a broken wrist. In my opinion, the present difficulty
that she has with the thoracic outlet syndrome stems from her original injury in
the 1980’s at the time of her employment with [the employing establishment].
The date of that injury was August 14, 1981.”
By decision dated July 26, 2006, the Office terminated appellant’s compensation benefits.
On August 18, 2006 appellant’s attorney requested an oral hearing, which was held on
December 22, 2006.
By decision dated February 23, 2007, an Office hearing representative affirmed the
July 26, 2006 termination decision, finding that the Office met its burden to terminate
compensation.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.1
After it has determined that an employee has disability causally related to his or her
federal employment, the Office may not terminate compensation without establishing that the
disability has ceased or that it is no longer related to the employment.2
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.3
ANALYSIS
In order to resolve the conflict in the medical evidence between appellant’s treating
physician, Dr. Osteria, and Dr. Hanley, the second opinion physician, the Office referred the case
to a referee medical specialist, Dr. Pushkin, who stated in his March 30, 2006 report that the
accepted conditions of left scaphoid fracture, de Quervain’s tenosynovitis of the left wrist and
RSD of the left upper extremity, stemming from her 1981 work injury, had resolved.
1

Mohamed Yunis, 42 ECAB 325, 334 (1991).

2

Id.

3

Regina T. Pellecchia, 53 ECAB 155 (2001).

4

Dr. Pushkin noted that the 1999 electrodiagnostic studies suggested thoracic outlet syndrome, but
did not relate these findings to the wrist fracture and subsequent problems that appellant
experienced due to her initial injury. He did not believe that any of her current problems were
residuals from her 1981 work injury and opined that she could return to her preinjury job as long
as she avoided overhead lifting. Dr. Pushkin stated in his April 27, 2006 report that appellant
demonstrated no evidence of neuropathy, radiculopathy, thoracic outlet syndrome or residual
RSD. He reiterated that electrical studies in 1999 suggested neuropathy, but opined that this was
something that would have developed in the intervening decade and was unrelated to her 1981
scaphoid fracture and RSD of 1981. Dr. Pushkin opined that appellant had recovered from the
injury and subsequent sequelae of her 1981 injury. The Office relied on Dr. Pushkin’s opinion in
its July 26, 2006 decision, finding that appellant had no residuals or continuing disability
stemming from her August 1981 work injury and was therefore not entitled to compensation or
medical benefits.
The Board finds that Dr. Pushkin’s referee opinion negated a causal relationship between
appellant’s condition and disability and constituted medical evidence sufficient to establish that
appellant no longer had any residuals from her accepted August 1981 injury. His opinion is
sufficiently probative, rationalized and based upon a proper factual background. Therefore, the
Office properly accorded Dr. Pushkin’s opinion the special weight of an impartial medical
examiner.4
LEGAL PRECEDENT -- ISSUE 2
Once the Office properly terminated appellant’s compensation in its July 26, 2006
decision, the burden of proof shifted to appellant to establish continuing disability.5
ANALYSIS -- ISSUE 2
Appellant argued at the hearing that she still had residuals from her 1981 employment
injury and was still totally disabled. However, she did not submit any additional medical
evidence. Thus the Office hearing representative properly found in his February 23, 2007
decision that the opinion of Dr. Pushkin still represented the weight of the medical evidence.
The Board will affirm the February 23, 2007 Office decision.
CONCLUSION
Under the circumstances described above, the Board finds that the Office met its burden
of proof to terminate appellant’s compensation benefits and she has not established an
employment-related continuing disability following the termination of her benefits.

4

Gary R. Seiber, 46 ECAB 215 (1994).

5

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the February 23, 2007 and July 26, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

